Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/306,330 filed on 05/03/2021. 
Claims 1 – 20 are pending and ready for examination.

Priority
This application is a continuation application of US Patent Application no. 16/367,627 (Now Patent US 11,070,974 B2) filed on 03/28/2019, which is claims priority to Indian Provisional Patent Application No. 201841048117, filed 12/19/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control plane entity” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph limitation:
The support of the corresponding structure appears in Fig.3 and Fig.10 along with related discussion in the specification ¶ [0023] – [0025] and [0077] – [0084], respectively. In the Fig.3, PGW-C works as a control plane entity, as recited in the claims. Details of the structures are described in Fig.10 along with above-mentioned paragraphs of the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8, 14 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 – 7, 11, 14 and 17 – 18 of U.S. patent no. 11,070,974  B2 (Application No. 16/367,627 ). Although the claims at issue are not identical, but they are not patentably distinct from each other because both inventions are directed towards user plane node selection by a control plane entity. With respect to the independent claims of instant application and patent 11,070,974  B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 17/306,330 
Patent no. US 11,070,974  B2
1.     A method comprising: 
        at a control plane entity in a mobile core network that supports inter public land mobile network (PLMN) roaming among two or more PLMNs: 

obtaining a create session request from a node in a second PLMN to which a user equipment has roamed from a first PLMN; 
selecting a particular user plane node from a list of a plurality of user plane nodes, wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes, that satisfies roaming and mobile edge computing policies; and  










establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment.
1.     A method comprising: 
at a control plane node in a mobile core 
network that supports inter public land mobile network (PLMN) roaming among two or more PLMNs: 
obtaining a create session request 
from a node in a second PLMN to which a user equipment has roamed from a first PLMN; 

selecting a particular user plane 
node from a list of a plurality of user plane nodes based on one or more user equipment related parameters, wherein the list of the plurality of user plane nodes is sorted according to a geographical proximity to the first PLMN and the second PLMN and/or predictive analysis based on a history of a switchover behavior of the user equipment between the first PLMN and the second PLMN, and wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes, that satisfies roaming and mobile edge computing policies; and 
establishing a session with the 
particular user plane node to serve user plane traffic in the mobile core network for the user equipment.


As can be seen from the direct claim comparison of Table 1, claim of the instant application is a boarder version of the Patented claim. The dissimilar parts of the claims are underlined and it is an obvious variation. Similar claim comparison can be shown for the instant claims 8 and 15 vs. claims 14 and 18, respectively of the patent 11,070,974.
Table 2 shows the instant claims that are rejected against patented claims.

Table 2: Claim numbers between instant application and Patent
Instant application no. 17/306,330 
Patent no. US 11,070,974  B2
1
1
2
1
3
1
4
5
5
6
6
7
7
11
8
14
14
17
15
18


Therefore, claims 1 – 8, 14 and 15 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 – 7, 11, 14 and 17 – 18 of U.S. patent no. 11,070,974 B2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4, 6, 8 – 9, 11, 13, 15 – 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OLSSON et al. (OLSSON hereinafter referred to OLSSON) (US 2017/0150420 A1) (cited in IDS) in view of HOU et al. (HOU hereinafter referred to HOU) (CN 106912012 A) (Eng. translation is attached) and further in view of B R PRASHANTH et al. (B R PRASHANTH hereinafter referred to B R PRASHANTH) (WO 2018/095506 A1) (Eng. translation is attached).

Regarding claim 1, OLSSON teaches a method (Title, Method and Nodes For Handling a UE Which Roams Into a Visited Network) comprising: 
at a control plane entity in a mobile core network ([0059], network in which the control plane node is comprised is a MSC network; [0070], a new core network architecture based on MSC. Therefore, control plane entity is in a mobile core network) that supports inter public land mobile network (PLMN) roaming among two or more PLMNs ([0059], method performed by a control plane node for handling a UE which roams into a visited network. Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) and its traffic is routed through a PGW in the home network 100b (HPLMN, H-PLMN); [0103], The control plane node 303 comprises the control plane parts of the following legacy node functions: MME 108, PCRF 125, SGW 110, PGW 113. Here, control plane node is a control plane entity; therefore, the control plane entity supports UE’s roaming among PLMNs): 
obtaining a create session request from a node in a second PLMN (Fig.13, step 1301. [0208], The SGW 110 in the visited network 100a sends a create session request message to the SM 303 in the home network 100b; Fig.3 and [0108], control plane node 303 is referred to as a Session Manager (SM). Here, SGW is a node in the visited/ second network; therefore, the control plane entity receives/ obtains a create session request from a node in a second PLMN) to which a user equipment has roamed from a first PLMN (Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) from a home network 100b (HPLMN, H-PLMN). Regarding Fig.13, Home network 100b is a first network and visited network 100a is a second network); 
selecting a particular user plane node from a list of a plurality of user plane nodes (Fig.3 and [0109], select a User Plane Function (UPF) node 308; Fig.12a and [0188], Either the visited network 100a selects the user plane edge point 308, 310 or the visited network 100a sends multiple possible user plane edge points 308, 310 to the home network 100b in step 1206 and the home network 100b selects the user plane edge point 308, 310; Fig.13 and [0247], control plane node 303 selects the user plane edge point 308, 310 in the visited network 100a from a plurality of possible user plane edge points 308, 310. Here, user plane edge points 308, 310 are a plurality of user plane nodes and one of them is selected as a particular user plane node); and 
establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment ([0004], UE 101 visits a visited network 100a and its traffic gets routed through a PGW in the home network 100b of the UE 101; [0008], Functions of the PGW 113 are providing connectivity from the UE 101 to external PDNs by being the point of exit and entry of traffic for the UE 101, ..... S5/S8 is the reference point which provides user plane tunneling between the SGW and the PGW.  [0178], capability exchange between different networks 100a, 100b to establish the connection between them is configured in the SM 303, based on the PLMN. [0207], user plane traffic to/from the visited network 100a is GTP-based. [0239], The create session request message comprises information indicating a user plane edge point 308, 310 which the home network 100b shall use for downlink traffic to the UE 101. Here, the user plane traffic for the UE is routed to the home network via the selected user plane node (308 or 310). Since, the control plane entity is in core network; therefore, a session is established to serve user plane traffic in the mobile core network for the user equipment).
OLSSON does not specifically teach
wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes. 
However, HOU teaches (Title, Method And Device For Selecting Control Plane Entity Of User Plane Entity In Mobile Communication Network)
selecting a particular user plane node from a list of a plurality of user plane nodes (Pg.8: 3rd last para, a plurality of user plane entities usually exist in the network. Pg.11: 3rd last para, Select, from the SGW user plane entity and the PGW user plane entity according to the screening parameter and a predetermined screening strategy), wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes (Pg.11: last para, the priority and the corresponding weight of each screening parameter is respectively determined for each user plane entity, and the priority of each screening parameter is weighted and summed to obtain the weight of each user plane entity. E.g., for a parameter of the distance between the user plane entity and the UE, the smaller distance have a higher priority; for the parameter of the load information of the user plane entity, the lower load have a higher priority; for the capacity of the user plane entity this parameter, the higher the capacity can have a higher priority. Here, higher priority is given to a particular user plane node based on the parameters and the particular user plane node is selected based on the highest priority).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified OLSSON as mentioned above and further incorporate the teaching of HOU. The motivation for doing so would have been to provide a selection method of user plane entity, that provides support for network evolution (HOU, Abstract).
The combination of OLSSON and HOU does not specifically teach
wherein the particular user plane node satisfies roaming and mobile edge computing policies.
However, B R PRASHANTH teaches (Title, OPTIMIZED USER PLANE PATH SELECTION)
selecting a particular user plane node, wherein the particular user plane node satisfies roaming and mobile edge computing policies (Pg.3: Line 1, The optimized user plane path selection logic is a Mobile Edge Computing (MEC) application Virtual Network Function (VNF). Here, optimized user plane path, i.e. a particular user plane node is selected based on MEC application/ roaming and mobile edge computing policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of OLSSON and HOU as mentioned above and further incorporate the teaching of B R PRASHANTH. The motivation for doing so would have been to provide end to end user plane latency using Mobile Edge Computing (MEC), that enables the deployment of services and applications in close proximity of base stations and enables them to take advantage of the information in the local environment to provide better quality or more relevant/targeted services to the end users (B R PRASHANTH, Abstract).

Regarding claim 8, OLSSON teaches (Title, Method and Nodes For Handling a UE Which Roams Into a Visited Network) an apparatus (Fig.17, control node 303) comprising: 
a communication interface (Fig.17, first transmitting module 1701 and first receiving module 1703 work as a communication interface) configured to enable communication with entities in a mobile core network ([0059], network in which the control plane node is comprised is a MSC network; [0070], a new core network architecture based on MSC. Therefore, control plane entity is in a mobile core network) that supports inter public land mobile network (PLMN) roaming among two or more PLMNs ([0059], method performed by a control plane node for handling a UE which roams into a visited network. Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) and its traffic is routed through a PGW in the home network 100b (HPLMN, H-PLMN); [0103], The control plane node 303 comprises the control plane parts of the following legacy node functions: MME 108, PCRF 125, SGW 110, PGW 113. Here, control plane node is a control plane entity; therefore, the control plane entity supports UE’s roaming among PLMNs); and 
a processor (Fig.17, first processor 1707) coupled to the communication interface, wherein the processor is configured to perform operations ([0268], computer program executed on at least one processor (Fig.17, 1707), cause the at least one processor to carry out the method steps in FIG. 16) including:
obtaining a create session request from an entity in a second PLMN (Fig.13, step 1301. [0208], The SGW 110 in the visited network 100a sends a create session request message to the SM 303 in the home network 100b; Fig.3 and [0108], control plane node 303 is referred to as a Session Manager (SM). Here, SGW is an entity in visited/ second network; therefore, the control plane entity receives/ obtains a create session request from an entity in a second PLMN) to which a user equipment has roamed from a first PLMN (Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) from a home network 100b (HPLMN, H-PLMN). Regarding Fig.13, Home network 100b is a first network and visited network 100a is a second network); 
selecting a particular user plane node among a plurality of user plane entities (Fig.3 and [0109], select a User Plane Function (UPF) node 308; Fig.12a and [0188], Either the visited network 100a selects the user plane edge point 308, 310 or the visited network 100a sends multiple possible user plane edge points 308, 310 to the home network 100b in step 1206 and the home network 100b selects the user plane edge point 308, 310; Fig.13 and [0247], control plane node 303 selects the user plane edge point 308, 310 in the visited network 100a from a plurality of possible user plane edge points 308, 310. Here, user plane edge points 308, 310 are a plurality of user plane entities and one of them is selected as a particular user plane node); and 
establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment ([0004], UE 101 visits a visited network 100a and its traffic gets routed through a PGW in the home network 100b of the UE 101; [0008], Functions of the PGW 113 are providing connectivity from the UE 101 to external PDNs by being the point of exit and entry of traffic for the UE 101, ..... S5/S8 is the reference point which provides user plane tunneling between the SGW and the PGW.  [0178], capability exchange between different networks 100a, 100b to establish the connection between them is configured in the SM 303, based on the PLMN. [0207], user plane traffic to/from the visited network 100a is GTP-based. [0239], The create session request message comprises information indicating a user plane edge point 308, 310 which the home network 100b shall use for downlink traffic to the UE 101. Here, the user plane traffic for the UE is routed to the home network via the selected user plane node (308 or 310). Since, the control plane entity is in core network; therefore, a session is established to serve user plane traffic in the mobile core network for the user equipment).
OLSSON does not specifically teach
wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes. 
However, HOU teaches (Title, Method And Device For Selecting Control Plane Entity Of User Plane Entity In Mobile Communication Network)
selecting a particular user plane node from a list of a plurality of user plane nodes (Pg.8: 3rd last para, a plurality of user plane entities usually exist in the network. Pg.11: 3rd last para, Select, from the SGW user plane entity and the PGW user plane entity according to the screening parameter and a predetermined screening strategy), wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes (Pg.11: last para, the priority and the corresponding weight of each screening parameter is respectively determined for each user plane entity, and the priority of each screening parameter is weighted and summed to obtain the weight of each user plane entity. E.g., for a parameter of the distance between the user plane entity and the UE, the smaller distance have a higher priority; for the parameter of the load information of the user plane entity, the lower load have a higher priority; for the capacity of the user plane entity this parameter, the higher the capacity can have a higher priority. Here, higher priority is given to a particular user plane node based on the parameters and the particular user plane node is selected based on the highest priority).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified OLSSON as mentioned above and further incorporate the teaching of HOU. The motivation for doing so would have been to provide a selection method of user plane entity, that provides support for network evolution (HOU, Abstract).
The combination of OLSSON and HOU does not specifically teach
wherein the particular user plane node satisfies roaming and mobile edge computing policies.
However, B R PRASHANTH teaches (Title, OPTIMIZED USER PLANE PATH SELECTION)
selecting a particular user plane node, wherein the particular user plane node satisfies roaming and mobile edge computing policies (Pg.3: Line 1, The optimized user plane path selection logic is a Mobile Edge Computing (MEC) application Virtual Network Function (VNF). Here, optimized user plane path, i.e. a particular user plane node is selected based on MEC application/ roaming and mobile edge computing policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of OLSSON and HOU as mentioned above and further incorporate the teaching of B R PRASHANTH. The motivation for doing so would have been to provide end to end user plane latency using Mobile Edge Computing (MEC), that enables the deployment of services and applications in close proximity of base stations and enables them to take advantage of the information in the local environment to provide better quality or more relevant/targeted services to the end users (B R PRASHANTH, Abstract).

Regarding claim 15, OLSSON teaches (Title, Method and Nodes For Handling a UE Which Roams Into a Visited Network) one or more non-transitory computer readable storage media storing instructions ([0268], A first carrier comprises a first computer program, and the first carrier is computer readable storage medium), that when executed by a processor (Fig.17 and [0268], the first computer program comprises instructions which, when executed on at least one processor (e.g. first processor 1707), cause the at least one processor to carry out the method steps in FIG. 16) of a control plane entity (Fig.17, control plane node 303) in a mobile core network ([0059], network in which the control plane node is comprised is a MSC network; [0070], a new core network architecture based on MSC. Therefore, control plane entity is in a mobile core network) that supports inter public land mobile network (PLMN) roaming among two or more PLMNs ([0059], method performed by a control plane node for handling a UE which roams into a visited network. Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) and its traffic is routed through a PGW in the home network 100b (HPLMN, H-PLMN); [0103], The control plane node 303 comprises the control plane parts of the following legacy node functions: MME 108, PCRF 125, SGW 110, PGW 113. Here, control plane node is a control plane entity; therefore, the control plane entity supports UE’s roaming among PLMNs), cause the processor to perform operations including
obtaining a create session request from an entity in a second PLMN (Fig.13, step 1301. [0208], The SGW 110 in the visited network 100a sends a create session request message to the SM 303 in the home network 100b; Fig.3 and [0108], control plane node 303 is referred to as a Session Manager (SM). Here, SGW is an entity in visited/ second network; therefore, the control plane entity receives/ obtains a create session request from an entity in a second PLMN) to which a user equipment has roamed from a first PLMN (Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) from a home network 100b (HPLMN, H-PLMN). Regarding Fig.13, Home network 100b is a first network and visited network 100a is a second network); 
selecting a particular user plane node among a plurality of user plane entities (Fig.3 and [0109], select a User Plane Function (UPF) node 308; Fig.12a and [0188], Either the visited network 100a selects the user plane edge point 308, 310 or the visited network 100a sends multiple possible user plane edge points 308, 310 to the home network 100b in step 1206 and the home network 100b selects the user plane edge point 308, 310; Fig.13 and [0247], control plane node 303 selects the user plane edge point 308, 310 in the visited network 100a from a plurality of possible user plane edge points 308, 310. Here, user plane edge points 308, 310 are a plurality of user plane entities and one of them is selected as a particular user plane node); and 
establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment ([0004], UE 101 visits a visited network 100a and its traffic gets routed through a PGW in the home network 100b of the UE 101; [0008], Functions of the PGW 113 are providing connectivity from the UE 101 to external PDNs by being the point of exit and entry of traffic for the UE 101, ..... S5/S8 is the reference point which provides user plane tunneling between the SGW and the PGW.  [0178], capability exchange between different networks 100a, 100b to establish the connection between them is configured in the SM 303, based on the PLMN. [0207], user plane traffic to/from the visited network 100a is GTP-based. [0239], The create session request message comprises information indicating a user plane edge point 308, 310 which the home network 100b shall use for downlink traffic to the UE 101. Here, the user plane traffic for the UE is routed to the home network via the selected user plane node (308 or 310). Since, the control plane entity is in core network; therefore, a session is established to serve user plane traffic in the mobile core network for the user equipment).
OLSSON does not specifically teach
wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes. 
However, HOU teaches (Title, Method And Device For Selecting Control Plane Entity Of User Plane Entity In Mobile Communication Network)
selecting a particular user plane node from a list of a plurality of user plane nodes (Pg.8: 3rd last para, a plurality of user plane entities usually exist in the network. Pg.11: 3rd last para, Select, from the SGW user plane entity and the PGW user plane entity according to the screening parameter and a predetermined screening strategy), wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes (Pg.11: last para, the priority and the corresponding weight of each screening parameter is respectively determined for each user plane entity, and the priority of each screening parameter is weighted and summed to obtain the weight of each user plane entity. E.g., for a parameter of the distance between the user plane entity and the UE, the smaller distance have a higher priority; for the parameter of the load information of the user plane entity, the lower load have a higher priority; for the capacity of the user plane entity this parameter, the higher the capacity can have a higher priority. Here, higher priority is given to a particular user plane node based on the parameters and the particular user plane node is selected based on the highest priority).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified OLSSON as mentioned above and further incorporate the teaching of HOU. The motivation for doing so would have been to provide a selection method of user plane entity, that provides support for network evolution (HOU, Abstract).
The combination of OLSSON and HOU does not specifically teach
wherein the particular user plane node satisfies roaming and mobile edge computing policies.
However, B R PRASHANTH teaches (Title, OPTIMIZED USER PLANE PATH SELECTION)
selecting a particular user plane node, wherein the particular user plane node satisfies roaming and mobile edge computing policies (Pg.3: Line 1, The optimized user plane path selection logic is a Mobile Edge Computing (MEC) application Virtual Network Function (VNF). Here, optimized user plane path, i.e. a particular user plane node is selected based on MEC application/ roaming and mobile edge computing policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of OLSSON and HOU as mentioned above and further incorporate the teaching of B R PRASHANTH. The motivation for doing so would have been to provide end to end user plane latency using Mobile Edge Computing (MEC), that enables the deployment of services and applications in close proximity of base stations and enables them to take advantage of the information in the local environment to provide better quality or more relevant/targeted services to the end users (B R PRASHANTH, Abstract).

Regarding claims 2, 9 and 16, combination of OLSSON, HOU and B R PRASHANTH teaches all the features with respect to claims 1, 8 and 15, respectively as outlined above.
OLSSON does not specifically teach
wherein priority of the plurality of user plane nodes is based on geographic proximity to the first PLMN and the second PLMN.
However, HOU teaches (Title, Method And Device For Selecting Control Plane Entity Of User Plane Entity In Mobile Communication Network)
wherein priority of the plurality of user plane nodes is based on geographic proximity to the first PLMN and the second PLMN (Pg.7: last para before description of drawing, process of selecting a user plane entity, implements the user plane entity optimization process by considering factors such as load information and capacity of the user plane entity and a distance between the user plane entity and the UE; Pg.11: last para, priority and the corresponding weight of each screening parameter is respectively determined for each user plane entity, and the priority of each screening parameter is weighted and summed to obtain the weight of each user plane entity; e.g. for a parameter of the distance between the user plane entity and the UE, the smaller distance have a higher priority. Here, higher priority is given to the lower distance. UE is roamed between the first PLMN and the second PLMN; therefore, lower distance between the user plane entity and the UE provides geographic proximity to the PLMN. Accordingly, priority of the plurality of user plane nodes is based on geographic proximity to the first PLMN and the second PLMN).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of OLSSON, HOU and B R PRASHANTH as mentioned in claims 1, 8 and 15 and further incorporate the teaching of HOU. The motivation for doing so would have been to provide a selection method of user plane entity, that provides support for network evolution (HOU, Abstract).

Regarding claims 4, 11 and 18, combination of OLSSON, HOU and B R PRASHANTH teaches all the features with respect to claims 1, 8 and 15, respectively as outlined above.
OLSSON further teaches
wherein selecting includes selecting the particular user plane node (Fig.3 and [0109], select a User Plane Function (UPF) node 308) which is located at a boundary of the first PLMN and the second PLMN  ([0112], The user plane edge point 308, 310 is a user plane entry point or a user plane exit point of the visited network 100a or the home network 100b. Since, the selected particular user plane node works as an entry/ exit of the visited/ home network; therefore, it is obvious that the particular user plane node is located at a boundary of the visited and home network (i.e. first PLMN and the second PLMN)) when the first PLMN and the second PLMN are very near to each other or overlapping (Fig.1 and [0004], UE 101 visits a visited network 100a (VPLMN, V-PLMN) from a home network 100b (HPLMN, H-PLMN). Regarding Fig.1, the first PLMN 100b and the second PLMN 100a are very near to each other).

Regarding claims 6, 13 and 20, combination of OLSSON, HOU and B R PRASHANTH teaches all the features with respect to claims 1, 8 and 15, respectively as outlined above.
OLSSON further teaches
tunneling the user plane traffic for the user equipment over the session established with the particular user plane node to forward downlink user plane traffic intended for the user equipment from the particular user plane node to a base station in the second PLMN for wireless transmission to the user equipment (Fig.1 and [0008], S5/S8 is the reference point which provides user plane tunneling and tunnel management between the SGW and the PGW; [0207], user plane traffic to/from the visited network 100a is GTP-based. [0239], The create session request message comprises information indicating a user plane edge point 308, 310 which the home network 100b shall use for downlink traffic to the UE 101. [0050], once the UE 101 has obtained a PDN address, the UE 101 then send uplink packets towards the eNB 105 which is then tunneled to the SGW 110 and the PGW 113. As mentioned above, the second PLMN is a visited network; therefore, tunneling is used to forward downlink user plane traffic intended for the user equipment from the particular user plane node to a base station in the second PLMN).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OLSSON, HOU and B R PRASHANTH and further in view of PALNATI et al. (PALNATI hereinafter referred to PALNATI) (US 2019/0261213 A1) (relies on filing date of us-provisional-application US 62/632,682, cited in IDS).

Regarding claims 3, 10 and 17, combination of OLSSON, HOU and B R PRASHANTH teaches all the features with respect to claims 1, 8 and 15, respectively as outlined above.
OLSSON does not specifically teach
wherein priority of user plane node is based on a history of switchover behavior of the user equipment between the first PLMN and the second PLMN.
However, PALNATI teaches 
wherein priority of user plane node is based on a history of switchover behavior of the user equipment between the first PLMN and the second PLMN (abstract, identify a user plane element based on static and/or dynamic selection criteria; [0055], Dynamic information is generally associated with a user plane element and is generally associated with characteristics of the user plane element that can fluctuate with time; [0020], a preferred user plane node of the subset of the plurality of user plane nodes is based on calculated dynamic information scores; [0022], the dynamic information comprises support service capabilities, service-specific load information, latency information,…. . here, dynamic information provides switchover behavior of the user equipment when the user equipment is located in different networks; therefore, preferred/ priority of user plane node is based on a history of switchover behavior of the user equipment).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of OLSSON, HOU and B R PRASHANTH as mentioned in claims 1, 8 and 15 and further incorporate the teaching of PALNATI. The motivation for doing so would have been to provide systems and methods for selection of user plane nodes using both static and dynamic information that can reduce latencies (improving end-to-end user experience), distribute load more evenly across many user planes and take advantage of specific user plane capabilities (PALNATI, [0045]).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OLSSON, HOU and B R PRASHANTH and further in view of LIU et al. (LIU hereinafter referred to LIU) (CN 103096289 B) (Eng. translation is attached).

Regarding claims 5, 12 and 19, combination of OLSSON, HOU and B R PRASHANTH teaches all the features with respect to claims 1, 8 and 15, respectively as outlined above.
OLSSON does not specifically teach
wherein the particular user plane node is packet data network gateway that is part of a System Architecture Evolution Gateway user plane (SAEGW-U) entity. 
However, LIU teaches (Title, Location Updating Method, Device And System)
wherein the user plane node is packet data network gateway that is part of a System Architecture Evolution Gateway user plane (SAEGW-U) entity (Pg.1: 5th last para, The SAE Gateway (System Architecture Evolution GW, SAE GW) is a user plane entity responsible for user plane data routing processing. The SAE GW is generally divided into a serving gateway Serving GW and a packet data network gateway PDN GW. The PDN GW and the Serving GW are combined in one physical entity. Here, user plane node is a SAE GW; i.e. SAE GW-U and PDN GW is a part of a SAE GW-U; therefore, user plane node is PDN GW that is part of a SAEGW-U).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of OLSSON, HOU and B R PRASHANTH as mentioned in claims 1, 8 and 15 and further incorporate the teaching of LIU. The motivation for doing so would have been to provide a location update method, apparatus, and system, which improves reliability of acquiring location information (LIU, Pg.1, Technical field and Pg.7: para 4th).


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. ODP rejection is still valid and TD need to be submitted to overcome the ODP rejection


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
ZHENG (Pub. No. WO 2019/037779 A1) – “USER PLANE MODE SELECTION METHOD, ADJUSTMENT METHOD, DEVICE, EQUIPMENT AND MEDIUM” discloses a user plane mode selection method and device, a user plane mode adjustment method and device, centralized unit equipment, a core network element and a storage medium.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474